Citation Nr: 0126832	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-19 573	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right ankle, with traumatic arthritis, 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a back disorder, 
secondary to the service-connected right ankle disorder.  

3.  Entitlement to service connection for a left hip 
disorder, secondary to the service-connected right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


REMAND

The Board notes that a video conference hearing was scheduled 
for October 25, 2001.  In a written report of contact, dated 
October 23, 2001, the veteran stated that he was in a VA 
Medical Center (VAMC) and would not be able to come to his 
hearing.  It was requested that the hearing be canceled.  On 
October 30, 2001, the Board received an electronic facsimile, 
from the RO, noting that the veteran was scheduled for a 
video hearing on October 25, 2001 and did not appear because 
he was recovering from surgery and wanted to be rescheduled.  

The evidence in this case shows that the veteran was in a 
VAMC for surgery and that he called the RO 2 days before the 
hearing to notify them that he would not be able to attend.  
Illness or surgery are good causes for missing the hearing.  
See 38 C.F.R. § 20.704(c), (d) (2000).  While he notified the 
RO only 2 days before the hearing, the fact that he did call 
before the hearing exhibits good faith.  More over, the 
electronic facsimile received by the Board, requesting a new 
hearing, was within 15 days of the scheduled hearing.  Under 
these circumstances, the veteran should be rescheduled for a 
video conference hearing.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board particularly notifies the veteran that the 
regulations implementing VCAA contain definitions relevant to 
this case.  

(1) Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical and 
scientific articles and research reports 
or analyses.  

(2) Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.  

66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R § 3.159(a)).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeal for Veterans Claims) (herein 
"Court") has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Lay persons are not competent to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Whether one disability caused another presents a medical 
question and secondary service connection requires competent 
medical evidence connecting the claimed disability to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  The appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  

Pursuant to VCAA, the veteran is notified that his claim 
requires competent medical evidence to connect the claimed 
back and hip disabilities to his service-connected right 
ankle disorder.  Initial review does not disclose such 
evidence.  Rather, initial review reveals that the RO 
complied with the requirements which were subsequently 
codified in VCAA and obtained medical opinions.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §3.159(c)(4)).  
Those medical opinions were to the effect that the hip and 
back disabilities were not caused by the service-connected 
right ankle disability.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

2.  The RO should reschedule the veteran 
for a video conference hearing.  

3.  If the surgery which caused the 
hearing to be rescheduled is related to 
the disabilities at issue here, complete 
records should be obtained.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 


